Scott, J.
(dissenting). I am unable to find in the case any evidence that the damage to the press was caused by an act of negligence on the part of defendant’s employees. It seems to have been assumed by the learned court that the act of running the motor at full speed was the sole cause of the wrecking of the press. All that is shown by the evidence was that the break was coincident with the increase of speed, and there is nothing to exclude the possibility that *622there was some defect in the press .itself which led to the injury. The plaintiff’s contention appears to he that the mere fact of running the motor at speed was negligent. Of this there is no proof. The plaintiff itself furnished both the press and the motor. All .the defendant was employed to do was to make the connection. It was proper that defendant should test the connection in order to see that it worked properly. If the motor was too strong for the press, or if there was danger in running it at speed, the plaintiff should either have warned defendant’s servant of the danger, or should have left an expert pressman to superintend and oversee the testing of the connection. It did neither. It had no right to assume that defendant’s employee would know that it was safe to run the motor at half or three-quarter speed, and dangerous to run it at full speed.
Judgment should be reversed and new trial ordered, wife costs to appellant to abide the event.
Judgment affirmed.